Citation Nr: 0833268	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include hammertoes and rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active duty military service from January 
1952 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  

Although the veteran requested a hearing before the RO, he 
failed to attend his hearing scheduled for December 2005.  
His request for a RO hearing is considered withdrawn.  See 38 
C.F.R. §§ 3.103(c), 20.704(d) (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for a bilateral 
foot disorder, including currently diagnosed hammertoes and 
rheumatoid arthritis, as due to his active duty military 
service.  Specifically, the veteran asserts that he was 
issued ill-fitting boots in Korea which were too narrow and 
that wearing these boots during service led to his current 
foot problems.  Alternatively, the veteran's accredited 
representative suggests that the veteran's current foot 
disabilities are due to exposure to cold weather during 
service.  See VA Form 646 received October 11, 2006.

Evidence of record consists of the veteran's service 
treatment records, private treatment records from Dr. 
Kreitman, and private medical opinions from Drs. Hodor and 
Iaderosa.  There is no indication that the veteran was 
provided a VA examination in conjunction with his claim.  
However, on his Substantive Appeal the veteran stated that an 
examination he underwent at John Dingell VA Medical Center 
(MC) in Detroit, Michigan was "not as thorough as the exam 
done by Dr. Hodor."  A review of Dr. Hodor's April 2005 
medical opinion reveals that he is a podiatry specialist.  

In light of the above, it appears that the veteran's feet 
were examined at a VA medical facility sometime during this 
appeal.  Under such circumstances, the Board finds that a 
remand is necessary to obtain records related to this 
examination and any other treatment records that might 
pertain to his claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

In addition to outstanding VA treatment records, the Board 
concludes that a remand is necessary to afford the veteran a 
VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this regard, the 
veteran is competent to state that he was issued a narrower 
boot in Korea than he had previously been provided in San 
Diego; he is also competent to state that he experienced foot 
pain during service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).  Such evidence, in combination 
with Dr. Iaderosa's speculative medical opinion that the 
veteran's "arthritic condition involving his...lower 
extremities...is at least as likely as not...directed [sic] 
related or at least aggravated by the duties that he has to 
perform in improperly fitted foot wear in the past," is 
sufficient to trigger VA's duty to request a medical opinion 
as to whether his current foot problems are the result of 
service.  See McLendon, supra.  

Finally, since the Board is already remanding this appeal for 
reasons discussed above, it finds that the veteran should be 
afforded an additional opportunity to submit any treatment 
records pertinent to this appeal.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).  Specifically, reasonable efforts 
should be made to obtain any treatment records from Drs. 
Iaderosa and Hodor.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the veteran to obtain 
information regarding any and all VA 
treatment for his claimed foot disorder, 
including the name of each facility that 
treated him and the dates of treatment.

2.  Obtain any VA treatment records from 
the Detroit VAMC for the period from 
October 2004 through the present as well 
as any additional VA treatment records 
identified by the veteran as pertinent to 
his appeal.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated him for foot problems, 
including rheumatoid arthritis and 
hammertoes, as well as dates of treatment.  
Such request should specifically ask for 
information regarding the following 
providers/facilities: Dr. Iaderosa and Dr. 
Hodor.  After securing the necessary 
release from the veteran, obtain these 
records.

4.  After any outstanding private and/or 
VA treatment records have been associated 
with the claims file, schedule the veteran 
for a VA examination for the purpose of 
ascertaining the etiology of any current 
bilateral foot disorder, to include 
hammertoes and rheumatoid arthritis.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
bilateral foot disorder, providing 
diagnoses for all identified disabilities.  
The examiner should then provide an 
opinion as to whether any current foot 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service, including whether such 
disorder(s) is likely due to wearing 
improperly fitted boots during service 
that were too narrow and/or any cold 
weather exposure claimed by the veteran.  
A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran currently 
has a bilateral foot disorder that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



